PER CURIAM.
Larry Keeper (Keeper) appeals the district court’s2 28 U.S.C. § 1915A preservice dismissal of his complaint, in which he contended the named defendants participated in a conspiracy to discriminate against Keeper, to violate his equal protection rights, and to deny him access to the *41courts in connection with legal proceedings surrounding his career-offender sentence for a federal drug conviction.
Having conducted careful de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.1999) (per curiam) (standard of review), we conclude that dismissal was proper. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Paul A. Magnuson, United States District Judge for the District of Minnesota, sitting by designation in the Eastern District of Missouri.